                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

       In re:                                  )         Case No. 20-50074-(AMK)
                                               )
                 Drew N. Maddock,              )         Chapter 7
                                               )
                       Debtor.                 )         Judge Alan M. Koschik
                                               )

                 UNOPPOSED MOTION TO DISMISS CASE FOR CAUSE
                         PURSUANT TO 11 U.S.C. §707(a)

       Now comes Andrew R. Vara, the United States Trustee for Region 9, and respectfully

requests this Court for an order dismissing this case pursuant to 11 U.S.C. §707(a). In support, the

United States Trustee states:

       1.       Overview. On January 13, 2020, the debtor Drew N. Maddock (the “Debtor”)

filed a voluntary petition for relief under chapter 7 of Title 11. After the United States Trustee and

the chapter 7 trustee Kathryn A. Belfance (the “Trustee”) requested documents, the Debtor

through counsel indicated that he would not be able to comply with the requests for reasons outside

his personal control, and would consent to the dismissal of his case without prejudice.

       2.       Jurisdiction and Standing. The Court has jurisdiction over this matter under

28 U.S.C. §§1334(a) and (b); 28 U.S.C. §§ 157(a) and (b)(1); and 28 U.S.C. § 151. This is a core

proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A) and (B). The United States Trustee has

standing to file this motion pursuant to 11 U.S.C. § 307, 11 U.S.C; § 707(a); and 28 U.S.C.

§ 586(a)(5).

       3.       Dismissal for Cause. Bankruptcy Code section 707(a) provides for the dismissal

of a chapter 7 case for “cause.” Cause includes unreasonable delay by a debtor that is prejudicial to

creditors, nonpayment of fees and charges required under chapter 123 of title 28, and the failure of

the debtor to file within fifteen days information required by paragraph one of Section 521 of the

                                                   1



20-50074-amk       Doc 20       FILED 04/23/20         ENTERED 04/23/20 12:23:07        Page 1 of 3
Bankruptcy Code.

       4.      Conclusion. In light of the mutual consent of the Debtor, the Trustee, and the

United States Trustee, there is sufficient cause to dismiss the above-captioned chapter 7 case

without prejudice. A dismissal of the case is warranted in light of the Debtor’s inability to comply

with applicable provisions of the Code.

       WHEREFORE, the United States Trustee respectfully requests this Court to enter an

order pursuant to 11 U.S.C. § 707(a) dismissing Debtor’s case without prejudice and granting such

further relief as may be appropriate.



                                                             Respectfully submitted,

                                                             Andrew R. Vara
                                                             United States Trustee Region 9

                                                       by:       /s/ Scott R. Belhorn
                                                             Scott R. Belhorn (#0080094)
                                                             Trial Attorney
                                                             Department of Justice
                                                             Office of the U.S. Trustee
                                                             H.M. Metzenbaum U.S. Courthouse
                                                             201 Superior Avenue, Suite 441
                                                             Cleveland, Ohio 44114-1240
                                                             (216) 522-7800 Ext. 260
                                                             (216) 522-7193 (fax)
                                                             scott.r.belhorn@usdoj.gov




                                                 2



20-50074-amk       Doc 20     FILED 04/23/20         ENTERED 04/23/20 12:23:07         Page 2 of 3
                                CERTIFICATE OF SERVICE


        I, Scott R. Belhorn, hereby certify that the foregoing Motion was electronically transmitted
on or about April 23, 2020, via the Court’s CM/ECF system to the following who are listed on the
Court’s Electronic Mail Notice List:


   •   Kathryn A. Belfance     kb@rlbllp.com, oh01@ecfcbis.com
   •   Kathryn A. Belfance Trustee     kb@rlbllp.com, oh01@ecfcbis.com
   •   Vance P. Truman       medinaatty@vancetruman.com
   •   Vance P. Truman       medinaatty@vancetruman.com
   •   United States Trustee    (Registered address)@usdoj.gov


        I, Scott R. Belhorn, further certify that the foregoing Motion was mailed via U.S. Post,
First Class, on or about April 23, 2020, to the following:

Drew N. Maddock
384 Creekside Drive
Avon Lake, OH 44012


                                                                  /s/ Scott R. Belhorn
                                                                   Scott R. Belhorn




                                                 3



20-50074-amk       Doc 20    FILED 04/23/20          ENTERED 04/23/20 12:23:07           Page 3 of 3
